Citation Nr: 1704702	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1958 to June 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, sent to the Veteran in February 2008, and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, on behalf of the RO in Atlanta, Georgia.

The Board previously considered this appeal in October 2015, and remanded this issue for further development in order to schedule the Veteran for a Board hearing.  In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

After that development was completed, the case returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The decision below reopens the claim for PTSD.  Having reopened the claim, the Board has recharacterized the issue to service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2003 RO decision that denied service connection for an acquired psychiatric disorder was not appealed and the decision became final.

2.  New and material evidence has been received since the March 2003 decision to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria to reopen the service connection claim for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for PTSD in April 2001.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for an acquired psychiatric disorder.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim for PTSD in a March 2003 rating decision on the grounds that there was no evidence that the Veteran had a current psychiatric diagnosis and no evidence of the claimed inservice stressor.  The Veteran filed a notice of disagreement in March 2003.  A statement of the case was issued in December 2003.  The Veteran did not perfect his appeal by timely filing a Substantive Appeal and accordingly, the March 2003 rating decision became final.  38 C.F.R. § 20.1103; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not perfect appeal by timely filing substantive appeal, RO rating decision became final).

However, since that time documents have been associated with the claims file that discusses the possibility of a current diagnosis as well as a nexus for this disability.  This evidence includes VA treatment records that show a current diagnosis for PTSD, bipolar disorder, anxiety and depression.  The Veteran also testified before the undersigned in October 2016 as to the stressors that have caused psychiatric symptoms that have affected him since service.  These VA treatment records and the Veteran's testimony contain facts that had not previously been associated with the file and discuss the presence of symptoms since service.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof. See Shade v. Shinseki, 24 Vet. App. 110 (2010). In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a possible nexus to a service-connected disability. See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, presumed credible, these documents represent evidence not previously submitted to agency decision makers that relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that the additional evidence is new and material to reopen the claim of service connection for an PTSD.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  To the extent that the Board is reopening the claim of service connection for an acquired psychiatric disorder, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.


REMAND

Unfortunately, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Board finds that a VA examination is necessary.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  VA treatment records as well as the Veteran's testimony regarding this disability meet the low threshold of McLendon and a VA examination should be obtained.  Without further clarification regarding obtaining VA treatment records and examination of the Veteran, the Board is without medical expertise to determine the nature and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate all outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a.) Indicate all psychiatric disabilities currently shown, and;

b.) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric condition, to include the PTSD, anxiety, depression, and bipolar disorder that were diagnosed in VA treatment, had its onset in service or is otherwise related to service.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


